DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2021 has been entered.

Claims 1-6 and 8-21 are pending in the present application. Claims 1-3, 16 and 19 were amended, new claim 21 was added, and claim 7 was cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. US Patent 10,963,821 B2 in view of Li et al. US Patent Application Publication No. 2016/0170814 A1.

Barnes et al. teaches a method comprising [note: Abstract,  “An informatics platform provides an architecture to integrate information from relevant patient information systems.  The informatics platform may include: a workflow tool that can be used to prepare and review information at multi-disciplinary board meetings; a visual timeline of patient events; a search engine to search for patients with specific attributes; a graphing tool that can display disparate clinical variables in a single chart; a virtual PinBoard for users to identify relevant patient information for board meetings; an image viewing application that can provide for comparison of images from different information systems; structured reporting functionality that incorporates system aggregated patient information and board recommendations; an application interface that integrates clinically relevant tools to provide patient specific references; a collaboration interface that facilitates communication of patient specific information and documents the discussion threads as independent reference points; and a default display of relevant patient information customized for each clinical specialty”; Figure 1 ]:
specifying search criteria for a plurality of datastores [note: Figures 1-3 and Figures 30-31; column 19 lines 57-59 system provides an “API that initiates a search query or other functions that relate to provided keyword values” ];
retrieving, from the plurality datastores, location information for each medical document of a plurality of medical documents [note: abstract; Figure 1-3 and 30-31; column 26 lines 4-34 various attributes may be searched; column 29 lines 23-67 other attributes include physical location ];
aggregating the location information for the plurality of medical documents into a virtual collection stored on a virtual collection server, the virtual collection relating to a patient, a study, or an exam and the location information being applicable to access each of the plurality of medical documents from the plurality of datastores [note: see claim 1 at column 55 “database is configured to aggregate and store clinical data obtained by the server from a plurality of information systems”; column 15 lines 36-50 results section 82 provides a listing of the patients in the database that match the selected attributes (metadata) from the search query, other attributes include “physical location”; column 29 lines 23-67 “The patient data tracker 54 is able to aggregate specific clinical values, over time, that relate to the specific cancer type”, “patient data tracker 54 provides for visualization of multiple patient attributes, can review labatory results and related attributes information can be aggregated, a time line section displays clinical test and exam, the system provides for studies; Figure 41 sample collections];
indexing the virtual collection by metadata of the virtual collection [note: column 12 lines 35-50 “The server can then index and store the retrieved information from EMR system 20 and information systems 22 in a database that can be accessed by the server 12 provides a predetermined structure to the information to enable queries on any indexed item or multiple items in the database.” ];
	storing the indexed virtual collection at a collection index [note: column 30 lines 19-28,  “To populate the information in the patient health domains stored in the database 35, the informatics platform 33 can use natural language processing (NLP) to extract patient related information and store the information in the corresponding patient health domain in the database 35.  For example, the informatics platform 33 can extract oncology related clinical information from the EMR system 20 and the information systems 22, map the information to specific data fields in the database 35 and display the information in a visual summary page in the workflow tool 52.  Some of the information that can be extracted from EMR system 20 and information systems 22 
and displayed in the visual summary page can include: cancer type and location; 
type of cancer; biomarkers; treatments; stage of cancer; size of tumor; lymph 
nodes affected and metastasis. The cancer type and location information can be derived from radiology and pathology reports and the visual summary page can provide the user with a graphical representation of the anatomical location and type of cancer.”; column 48 line 44 through column 49 line 8 “direct links to sources” (i.e. uniform resource links (URLs) or location information)  ];
accessing an annotation template, the annotation template identifying at least one annotation type for the virtual collection [note: Figure 42 annotation; Figure 3 (60) collaborative system; Figure 31 (1200) sharing  for consultation, (1210) edit values ( annotations); column 50, pdf archive (i.e. also a form of annotation)]; and
providing the virtual collection to the user for annotation based on the annotation template [note: Figures 1-3, 30-31, column 15 lines 51-52 “display section 86 enables the visual or graphical display matching attributes.”; column18 line 35 real-time processing; column 37 lines 48-63 means for modification (i.e. comments ( metadata) , annotations); column 40 lines 38-41 collaboration and review; column 42 lines 9-16 reports may be generated; column 55 lines 4-48 note claim 1 ].

Although Barnes et al. teach the invention substantially as cited above, they do not explicitly teach templates; however Li et al. teach indexing metadata and templates may be customized for implementing use of medical records [see: paragraph 0012-0013 “tailoring templates and data entry forms”; paragraph 0085 “The information sources 104 may also be identified by reference to the source or type of information”; paragraph 0102 a graphical user interface allows for crawling, data retrieval, and templates; paragraph 0123 document metadata labels may be parsed by web crawlers and stored in appropriate data structure]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized management of data. 

Regarding claim 2: “wherein the plurality of medical documents comprises an image”  [note: Barnes et al,  column 17 lines 47-50 image viewer 56 provides an imaging … to view medical images” ].

Regarding claim 3: “wherein the plurality of medical documents comprises a textual document”  [note: Barnes et al., column 32 lines 30-50 various medical system ].

Regarding claim 4: “wherein the search criteria specify a complete medical document study”  [note: Barnes et al.,  column 23 lines 35-41 search engine 62 incorporates search tools that enable searching of database; Figure 31 ].

Regarding claim 5: “wherein the search criteria specify medical documents from multiple medical document studies”  [note: Barnes et al.,  column 23 lines 35-41; column 33 lines 54-60 notifications].

Regarding claim 6: “wherein the metadata of the virtual collection includes name, label, source, comments, or size” [note: Barnes et al.,  column 35 lines 37 gathering data from one or multiple sources; column 14 lines 2-17 search engine searched based on attributes (metadata) and returns results; column 20 lines 49-66 communication interfaces for collaboration, chat interface 142, a consultation interface 144 ].

Regarding claim 8: “receiving an annotation from the user; routing the annotation to one of the plurality of datastore” [note: Barnes et al., Figure 31 (1200) sharing for consultation ].

Regarding claim 9: “presenting the annotation for peer review”  [note: Barnes et al.,   column 30 lines 1-18 ability to interactively review; Figure 31; Figure 32 (1200) sharing for consultation, (1210) edit values; column 13 line 65 through column 14 line 2 collaboration tool 60 ].

Regarding claim 10: “receiving a search query from the user; providing the virtual collection in response to the search query” [note: Barnes et al.,  Figures 3, 30 and 31 ].

Regarding claim 11: “generating a second collection from the virtual collection” [note: Barnes et al., column 26 lines 51-62 display section can implement use of different categories to organize the information and attributes for display; column 33 lines 47-56 patient section 302 can provide a doctor with a graphical based list of patients with sub-sections that can be used to categorize information ]. 

Regarding claim 12: “wherein each of the plurality of datastores comprises a file system, a Vendor Neutral Architecture (VNA), or a Picture Archiving and Communications System (PACS)” [note: column 37 lines 9-24, server integrates with a plurality of hospital IT systems including Picture Archiving and Communications System (PACS); Figure 30 note reference characters 1050, 1060, 1070, 1080, 1090 ].

Regarding claim 13: “wherein the virtual collection is represented by a node in a directory structure” [note: Barnes et al., Barnes et al. column 26 lines 51-62 display section can implement use of different categories to organize the information and attributes for display ].

Regarding claim 14: “wherein the directory structure reflects the hierarchy of the at least one collection” [note: Barnes et al.,  Barnes et al. column 26 lines 51-62 display section can implement use of different categories to organize the information and attributes for display ].

Regarding claim 15: “wherein the user interface is a web interface” [note: Barnes et al.,   Figure 1, column 12 lines 11-34 Internet and network connecting the client and server devices ].

Regarding claim 21: “”wherein the location information for each medical document comprises a uniform resource locator (URL), a unique record identifier, a file path, or a search string applicable to one of the plurality of datastores.” [note: Barnes et al.,  column 15 lines 9-20 reference tool section provides a hyperlink (i.e. URL) to other information with respect to query results].

The limitations of claims 16-20 parallel the limitations of claims 1, 2 and 9; therefore, they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-21 have been considered but are moot in view of the newly cited rejection. An updated search was performed and newly cited reference Barnes et al. appears relevant. Barnes et al. details a collaborative medical system that provides an architecture to integrate information from relevant patient information systems including access across different platforms in a network for review and analysis of medical information relevant to clinical care.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRETA L ROBINSON/Primary Examiner, Art Unit 2169